            Case 3:20-cv-05201-RJB Document 1-2 Filed 03/04/20 Page 1 of 11
                                                                                                       E-FILED
                                                                                               IN COUNTY CLERK'S OFFICE
                                                                                             PIERCE COUNTY, WASHINGTON

                                                                                                 January 14 2020 1:41 PM

                                                                                                      KEVIN STOCK
 1                                                                                                   COUNTY CLERK
                                                                                                   NO: 20-2-04233-7
 2
 3
 4
 5
 6
 7
 8
                 IN THE SUPERIOR COURT FOR THE STATE OF WASHINGTON
 9
                              IN AND FOR PIERCE COUNTY
10
11
       PHILLIP MOODY, a single man                      NO.
12
                                           Plaintiff,   SUMMONS
13
14                    vs.
15     COMMUNITY CORRECTIONS OFFICER
16     JUDY MCCULLOUGH,

17                            Defendant.
18
19          TO THE DEFENDANT: A lawsuit has been started against you in the above entitled
20
     court by Phillip Moody. Plaintiff’s claim is stated in the written complaint, a copy of which is
21
22 served upon you with this summons.
23          In order to defend against this lawsuit, you must respond to the complaint by stating
24
     your defense in writing, and by serving a copy upon the person signing this summons within 20
29
26 days after the service of this summons, excluding the day of service, or a default judgment may
27 be entered against you without notice. A default judgment is one where plaintiff is entitled to
28
29    SUMMONS - PAGE 1                                         PAUKERT & TROPPMANN, PLLC
                                                                    522 W. Riverside Avenue, Suite 560
30                                                                         Spokane, WA 99201
                                                                  TEL: 509-232-7760 FAX: 509-232-7762
            Case 3:20-cv-05201-RJB Document 1-2 Filed 03/04/20 Page 2 of 11




     what he asks for because you have not responded. If you serve a notice of appearance on the
 1
 2 undersigned person, you are entitled to notice before a default judgment may be entered.
 3
            You may demand that the plaintiff file this lawsuit with the court. If you do so, the
 4
     demand must be in writing and must be served upon the person signing the summons. Within
 5
 6 14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
 7
     service on you of this summons and complaint will be void.
 8
            If you wish to seek the advice of an attorney in this matter, you should do so promptly
 9
10 so that your written response, if any, may be served on time.
11
            This summons is issued pursuant to Rule 4 of the Superior Court Civil Rules of the State
12
     of Washington.
13
14
15
            DATED January14th, 2020.
16
17
                                         PAUKERT & TROPPMANN, PLLC
18
19
20                                       By      /s/ Breean L. Beggs
                                                 BREEAN L. BEGGS, WSBA #20795
21
                                                 ANDREW S. BIVIANO, WSBA #38086
22                                               522 W. Riverside Avenue, Suite 560
                                                 Spokane, WA 99201
23
                                                 (509) 232-7760
24                                               Attorneys for Plaintiff
29
26
27
28
29    SUMMONS - PAGE 2                                        PAUKERT & TROPPMANN, PLLC
                                                                     522 W. Riverside Avenue, Suite 560
30                                                                          Spokane, WA 99201
                                                                   TEL: 509-232-7760 FAX: 509-232-7762
          Case 3:20-cv-05201-RJB Document 1-2 Filed 03/04/20 Page 3 of 11
                                                                                                     E-FILED
                                                                                             IN COUNTY CLERK'S OFFICE
                                                                                           PIERCE COUNTY, WASHINGTON

                                                                                                January 14 2020 1:41 PM

                                                                                                     KEVIN STOCK
 1                                                                                                  COUNTY CLERK
                                                                                                 NO: 20-2-04233-7
 2
 3
 4
 5
 6
 7
 8             IN THE SUPERIOR COURT FOR THE STATE OF WASHINGTON
                            IN AND FOR PIERCE COUNTY
 9
10
     PHILLIP MOODY, a single man                        NO.
11
12                                        Plaintiff,    COMPLAINT FOR DAMAGES
13
                    vs.
14
     COMMUNITY CORRECTIONS OFFICER
15   JUDY MCCULLOUGH,
16
                            Defendant.
17
18
          COMES NOW Plaintiff Phillip Moody, by and through his attorneys of record, and
19
20 makes the following Complaint:
21                                         1.         PARTIES
22
23   1.1 Plaintiff Phillip Moody is a single man who resided within Pierce County Washington
24
          at relevant times related to this matter.
29
26
     1.2 Community Corrections Officer (“CCO”) Judy McCullough at all relevant times
27        worked within Pierce County under color of law as a purported agent for the State of
28




     COMPLAINT - PAGE 1                                         PAUKERT & TROPPMANN, PLLC
                                                                   522 W. Riverside Avenue, Suite 560
                                                                          Spokane, WA 99201
                                                                 TEL: 509-232-7760 FAX: 509-232-7762
           Case 3:20-cv-05201-RJB Document 1-2 Filed 03/04/20 Page 4 of 11




           Washington Department of Corrections. Defendant Judy McCullough is named in her
1
2          individual capacity only at this time.
3
4                                  2. JURISDICTION & VENUE
5
     2.2   Jurisdiction and venue are proper in the Superior Court of Pierce County, Washington,
6
7          because the majority of actions that caused Plaintiff damages were committed by

8          Defendant in Pierce County.
9
     2.3   An administrative claim pursuant to RCW 4.92 et seq was presented to the State of
10
11         Washington for causes of action under Washington State law. Once sixty days have

12         passed from the submission of the notice of tort claim, Plaintiff will amend his
13
           complaint to add state law claims and potentially additional defendants.
14
15                   3.      PRE-DISCOVERY FACTUAL ALLEGATIONS

16   3.1   On January 18, 2017, Plaintiff Phillip was in the custody of the Washington Department
17
           of Corrections at its Rap House/Lincoln Park in Tacoma, Washington, serving a Drug
18
19         Offender Alternative Sentence (“DOSA”) sentence.

20   3.2   On December 15, 2016 Plaintiff Phillip suffered a serious ankle injury on the way to a
21
           required community re-entry meeting and as a result could not travel on the stairs to the
22
23         room where the meeting was held. Video cameras demonstrated that Plaintiff Phillip

24         stayed at the entrance of the building where the meeting was held for the entire two-
29
           hour duration of the meeting until medical assistance arrived and transported him to a
26
27         medical center.

28




     COMPLAINT - PAGE 2                                       PAUKERT & TROPPMANN, PLLC
                                                                  522 W. Riverside Avenue, Suite 560
                                                                         Spokane, WA 99201
                                                                TEL: 509-232-7760 FAX: 509-232-7762
           Case 3:20-cv-05201-RJB Document 1-2 Filed 03/04/20 Page 5 of 11




     3.3   Defendant CCO Judy McCullough accused Plaintiff of violating DOC rules of
1
2          unauthorized time in the community and failing to complete or being terminated from
3
           his treatment program.
4
     3.4   Defendant CCO Judy McCullough sought to terminate Mr. Moody’s DOSA sentence
5
6          based on failing to complete or being terminated from his treatment program due to
7
           failing a drug test.
8
     3.5   Mr. Moody never failed a drug test and Defendant CCO McCullough knew that fact or
9
10         was deliberately indifferent to the falsity of the allegation that he failed the drug test.
11
     3.6   On January 18, 2018, Defendant CCO McCullough prosecuted Mr. Moody for being
12
           administratively terminated from his substance abuse for failing a drug test with the
13
14         intent of having his DOSA sentence terminated and being returned to prison.
15
     3.7   Upon belief, on January 18, 2018, a Department of Corrections hearing officer relied on
16
           Defendant CCO McCullough’s false assertions and maliciously motivated prosecution
17
18         to terminate Mr. Moody’s DOSA, which resulted him being losing the option of
19
           community based substance abuse treatment and returning to prison for the balance of
20
           his sentence.
21
22   3.8   As a result of the illegal revocation of his DOSA sentence, Mr. Moody served more
23
           than two years in prison than he would have but for the malicious and false prosecution.
24
     3.9   As a proximate cause of being returned to prison for two additional years, Mr. Moody
29
26         suffered physical assault and extended time in solitary confinement.
27
28




     COMPLAINT - PAGE 3                                          PAUKERT & TROPPMANN, PLLC
                                                                      522 W. Riverside Avenue, Suite 560
                                                                             Spokane, WA 99201
                                                                    TEL: 509-232-7760 FAX: 509-232-7762
          Case 3:20-cv-05201-RJB Document 1-2 Filed 03/04/20 Page 6 of 11




     3.10 As a proximate cause of being returned to prison for two additional years, Mr. Moody
1
2         suffered physical and emotional distress and pain and loss of enjoyment of life in an
3
          amount to be proven at trial.
4
     3.11 As a proximate cause of being returned to prison for two additional years, Mr. Moody
5
6         suffered lost income in an amount to be proven at trial.
7
     3.12 On January 23, 2019, Hearing Officer Erika Fields reversed the January 18, 2017
8
          termination of Mr. Moody’s DOSA because of the falsity of the allegation of him
9
10        failing a drug test, which resulted in his release from prison.
11
     3.13 Having terminated the prosecution against him on January 23, 2019 less than one year
12
          ago, Mr. Moody brings the following liability claims against Defendant CCO Judy
13
14        McCullough.
15
                                          4.     LIABILITY
16
                               STATE LAW CAUSES OF ACTION
17
18                                    Unlawful Imprisonment
19
     4.1 The conduct of the Defendant resulted in the intentional confinement of Plaintiff for an
20
          estimated additional two years, which was unjustified under the circumstances and
21
22        unlawful.
23
     4.2 As a direct and proximate result of the Defendant’s conduct, Plaintiff sustained injuries
24
          and damages, discussed more fully herein.
29
26
27
28




     COMPLAINT - PAGE 4                                        PAUKERT & TROPPMANN, PLLC
                                                                    522 W. Riverside Avenue, Suite 560
                                                                           Spokane, WA 99201
                                                                  TEL: 509-232-7760 FAX: 509-232-7762
          Case 3:20-cv-05201-RJB Document 1-2 Filed 03/04/20 Page 7 of 11




                                        Malicious Prosecution
1
2    4.3 Defendant initiated and/or continued the prosecution of Plaintiff when she sought to
3
          terminate his DOSA and impose additional incarceration, without probable cause and
4
          based on malice.
5
6    4.4 Plaintiff’s malicious prosecution was terminated on the merits in his favor on January
7
          23, 2019.
8
     4.5 As a direct and proximate result of the Defendant’s conduct, Plaintiff sustained injuries
9
10        and damages, discussed more fully herein.
11
     4.6 Defendant’s conduct constitutes malicious prosecution under the laws of Washington
12
          State.
13
14                                 Infliction of Emotional Distress
15
     4.7 The Defendant, engaged in conduct which constitutes negligent infliction of emotional
16
          distress or, alternatively, intentional infliction of emotional distress (outrage).
17
18   4.8 As a direct and proximate result of the Defendant’s conduct, Plaintiff sustained injuries
19
          and damages, discussed more fully hereinafter.
20
                                    Negligence/ Tortious Conduct
21
22   4.9 At all times material hereto, Plaintiff was owed several duties of care by the Defendant,
23
          including, but not by way of limitation, one or more of the following:
24
                   a. The duty to be free from a negligent, unwarranted and/ or unlawful violation
29
26                    of his right of personal liberty;
27
28




     COMPLAINT - PAGE 5                                         PAUKERT & TROPPMANN, PLLC
                                                                     522 W. Riverside Avenue, Suite 560
                                                                            Spokane, WA 99201
                                                                   TEL: 509-232-7760 FAX: 509-232-7762
          Case 3:20-cv-05201-RJB Document 1-2 Filed 03/04/20 Page 8 of 11




                 b. The duty to have legal cause to effectuate a transfer, termination of his
1
2                    treatment program, termination of his DOSA community supervision
3
                     program and detention of an individual;
4
                 c. The duty to be free from restraint and detention without legal authority;
5
6                d. The duty to be free from unwarranted/ unlawful imprisonment; and/or,
7
                 e. The duty of State officers, agents and employees to act and exercise the
8
                     degree of care as others would act and exercise in the same or similar
9
10                   circumstances.
11
     4.10 The Defendant’s conduct constitutes recklessness, gross negligence and/or negligence
12
          under the laws of the State of Washington.
13
14   4.11 As a direct and proximate result of the Defendant’s tortious conduct (under both state
15
          law and 42 USC Sec. 1983), Plaintiff sustained injuries and damages, discussed more
16
          fully herein.
17
18                        CAUSES OF ACTION UNDER 42 USC SECTION 1983
19
     4.12 The following allegations of conduct by the Defendant were made under color of state
20
          law in violation of federal laws and Plaintiff’s protected federal rights.
21
22   4.13 Defendant CCO Judy McCullough’s actions in violating the federal civil rights set forth
23
          below were done intentionally, maliciously, wantonly, oppressively, recklessly, and/or
24
          with deliberate indifference, subjecting the Defendant to liability under 42 USC Section
29
26        1983 for damages in an amount to be proven at trial.
27
28




     COMPLAINT - PAGE 6                                        PAUKERT & TROPPMANN, PLLC
                                                                    522 W. Riverside Avenue, Suite 560
                                                                           Spokane, WA 99201
                                                                  TEL: 509-232-7760 FAX: 509-232-7762
          Case 3:20-cv-05201-RJB Document 1-2 Filed 03/04/20 Page 9 of 11




     4.14 Defendant CCO Judy McCullough’s actions in violating the federal civil rights set forth
1
2         below were done intentionally, maliciously, wantonly, oppressively, and/or recklessly,
3
          subjecting her to punitive damages in an amount to be proven at trial.
4
                  False Imprisonment Violation Under the Fourth Amendment
5
6    4.15 Defendant either individually, or acting in concert, subjected Plaintiff to false
7
          imprisonment in violation of his Fourth Amendment rights.
8
     4.16 Defendant deliberately, knowingly, and/or with deliberate indifference sought to
9
10        interfere with Plaintiff’s substance abuse treatment and preservation of his right to
11
          community-based custody and thereafter deliberately further detained Plaintiff in
12
          custody.
13
14   4.16 Said detention was unlawful because it lacked legal justification under Washington law,
15
          which provides that offenders can complete their DOSA if they have not failed to
16
          complete or been administratively terminated from their substance abuse treatment
17
18        program.
19
     4.17 As a proximate cause of the unlawful imprisonment affected upon Plaintiff, the Plaintiff
20
          suffered injuries and damages as stated herein.
21
22                Malicious Prosecution Violation Under the Fourth Amendment
23
     4.18 Defendant’s conduct resulted in the prosecution of Plaintiff for termination of his
24
          DOSA without probable cause or legal basis, based on malice.
29
26   4.19 Plaintiff’s malicious prosecution was terminated in his favor on January 23, 2019.
27
28




     COMPLAINT - PAGE 7                                      PAUKERT & TROPPMANN, PLLC
                                                                  522 W. Riverside Avenue, Suite 560
                                                                         Spokane, WA 99201
                                                                TEL: 509-232-7760 FAX: 509-232-7762
           Case 3:20-cv-05201-RJB Document 1-2 Filed 03/04/20 Page 10 of 11




      4.20 As a direct and proximate result of Defendant’s conduct, Plaintiff sustained injuries and
1
2          damages, discussed more fully herein.
3
      4.21 Defendant’s conduct constitutes malicious prosecution under federal law.
4
                                            5. DAMAGES
5
6     5.1 As a direct and proximate result of the facts as alleged herein, Plaintiff has suffered and
7
           will in the future continue to suffer the loss of enjoyment of life, pain, mental anguish,
8
           mental injury and suffering and other injuries.
9
10    5.2 As a further direct and proximate result of the occurrence alleged herein, Plaintiff has
11
           sustained lost income in an amount to be proven at the time of trial.
12
      5.3 Punitive damages under federal law against Defendant CCO McCullough are necessary
13
14         to deter similar misconduct in the future.
15
                                     6. PRAYER FOR RELIEF
16
           Plaintiff Moody requests a bench trial, and that he be awarded:
17
18 6.1     Compensatory damages in an amount to be proven at trial;
19
     6.2   Punitive damages to the extent authorized by law, in an amount to be proven at trial;
20
     6.3   Plaintiff’s reasonable attorney fees and costs, pursuant to 42 U.S.C. § 1988, or as
21
22         otherwise provided by law.
23
     6.4   Such other and further relief as the court deems just and equitable.
24
29
26
27
28




      COMPLAINT - PAGE 8                                       PAUKERT & TROPPMANN, PLLC
                                                                   522 W. Riverside Avenue, Suite 560
                                                                          Spokane, WA 99201
                                                                 TEL: 509-232-7760 FAX: 509-232-7762
         Case 3:20-cv-05201-RJB Document 1-2 Filed 03/04/20 Page 11 of 11




          DATED this 14th day of January, 2020
1
2                                    PAUKERT & TROPPMANN, PLLC
3
4                                    By:      /s/ Breean L. Beggs
                                           BREEAN L. BEGGS, WSBA # 20795
5
                                           ANDREW BIVIANO, WSBA #38086
6                                          522 W Riverside Ave., Suite 560
                                           Spokane, WA 99201
7
                                           PH: 509-232-7760
8                                          FAX: 509-232-7762
9
                                           Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27
28




     COMPLAINT - PAGE 9                                     PAUKERT & TROPPMANN, PLLC
                                                                 522 W. Riverside Avenue, Suite 560
                                                                        Spokane, WA 99201
                                                               TEL: 509-232-7760 FAX: 509-232-7762
